Citation Nr: 0124501	
Decision Date: 10/11/01    Archive Date: 10/12/01

DOCKET NO.  98-04 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a certificate for specially adapted housing 
and/or home adaptation grant.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel

INTRODUCTION

The appellant served on active duty from October 1966 to 
January 1972.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1997 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).

On June 14, 2001, the appellant and his wife testified at a 
hearing before the undersigned Member of the Board.  A 
transcript of that hearing has been associated with the 
record on appeal.  The appellant submitted additional 
evidence (report of a VA general medical examination 
conducted in April 2001) at his June 2001 Travel Board 
hearing, and he waived his right to initial review of this 
statement by the RO.  Accordingly, the Board will accept and 
consider this evidence in connection with this appeal.  
38 C.F.R. § 20.1304(c) (2001).

Additional issues which are not presently in appellate status 
before the Board, but which require development and 
adjudication by the RO are addressed in the remand portion of 
this decision.


FINDINGS OF FACT

1.  The appellant is currently receiving disability 
compensation at a combined 100 percent rating level for 
several disabilities, including a left below-the-knee 
amputation with loss of use of the right foot under the 
paired organ/extremity provisions of 38 U.S.C.A. § 1160, 
38 C.F.R. § 3.383.  He has no other qualifying service-
connected disabilities for purposes of basic entitlement to 
specially adapted housing and/or home adaptation grant.

2.  In July 1990, the General Counsel issued precedent 
opinion VAOPGCPREC 75-90, which held that the award of 
disability compensation under of the paired organ/extremity 
provisions of 38 U.S.C.A. § 1160 will not establish basic 
entitlement to specially adapted housing/home adaptation 
grant under 38 U.S.C.A. 2101.
CONCLUSION OF LAW

The basic eligibility requirements for entitlement to a 
specially adapted housing/home adaptation grant based on 
disability compensation for a left below-the-knee amputation 
with loss of use of the right foot under the paired 
organ/extremity provisions are not met.  (38 U.S.C.A. 
§ 7104(a), (c) (West 1991 and Supp. 2001); 38 C.F.R. § 3.383 
(2001); and VAOPGCPREC 75-90, 55 Fed. Reg. 43254 (1990)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The pertinent facts are not in dispute.  Service connection 
for post traumatic stress disorder (PTSD), rated as 100 
percent disabling, had been in effect since April 1989.  In 
September 1995, the appellant filed a claim seeking 
entitlement to service connection for a left leg injury as 
secondary to his PTSD (he sustained a severe left ankle 
fracture during a PTSD-induced flashback and the resulting 
complications led to a below-the-knee amputation (BKA) of the 
left leg).  Following a lengthy period of development, the RO 
issued a rating decision in July 1997, which awarded him 
secondary service connection and a 40 percent rating for the 
left BKA disability as well as special monthly compensation 
under 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a) on 
account of anatomical loss of use of his left foot.  However, 
the RO denied entitlement to a certificate for specially 
adapted housing and/or special home adaptation grant by 
rating decision in August 1997, and this appeal followed.

The RO based its August 1997 denial of the housing grant 
certificate on the basis that the appellant had no other 
qualifying service-connected conditions other than the left 
BKA disability.  Basic eligibility for these benefits depends 
on whether the disabled veteran is receiving compensation for 
permanent and total service-connected disability under 
chapter 11, title 38, U.S.C., for one of the following: (1) 
the loss or loss of use of both lower extremities, such as to 
preclude locomotion without the aid of braces, crutches, 
canes or a wheelchair, (2) blindness in both eyes, having 
only light perception, plus the anatomical loss or loss of 
use of one lower extremity, (3) the loss or loss of use of 
one lower extremity together with residuals of organic 
disease or injury which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches canes or a wheelchair, (4) the loss or loss 
of use of one lower extremity together with the loss or loss 
of use of one upper extremity which so affect the functions 
of balance or propulsion as to preclude locomotion without 
the aid of braces, crutches, canes or a wheelchair.  See 38 
U.S.C.A. § 2101 (West 1991); 38 C.F.R. §§ 3.809, 3.809a 
(2001).

The record shows that the appellant was subsequently awarded 
special monthly compensation under 38 U.S.C.A. § 1114(l); 38 
C.F.R. § 3.350(b) on account of need for regular aid and 
attendance of another person by rating decision in May 1998.  
His award of these benefits was made effective from April 28, 
1998.  It is undisputed by the facts that the appellant is 
essentially wheelchair-bound due to his left BKA disability.  
Thereafter, the medical evidence show that the appellant 
developed atrophy and sensory loss in his right foot due to 
inactivity caused by use of the wheelchair; he eventually 
experienced right foot drop and loss of use of his right 
foot.  VA medical examination findings from July 1999 
confirmed that he had no use of his right foot.  As a result, 
the appellant was awarded service connection and a 100 
percent rating for the left BKA disability with loss of use 
of the nonservice-connected right foot under 38 C.F.R. 
§ 3.383 (special consideration for paired organs and 
extremities, see also 38 U.S.C.A. § 1160) by rating decision 
issued in June 2000, at which time his special monthly 
compensation benefits based on regular aid and attendance and 
anatomical loss of use of one foot were terminated effective 
May 28, 1999, and replaced by the awards of special monthly 
compensation from that date for loss of use one foot with 
anatomical loss of one foot with PTSD rated at 100 percent 
(an increased rate payable at the rate intermediate between 
subsection (l) and subsection (n) of 38 U.S.C.A. § 1114) and 
for anatomical loss of one foot and loss of use of the other 
foot (under subsection (l) of 38 U.S.C.A. § 1114).  The 
appellant later filed a notice of disagreement as to the 
termination of the special monthly compensation based on need 
for regular aid and attendance, and this matter will be 
addressed below in the remand portion of this decision.

In a statement dated in August 2000, the appellant clarified 
his argument on appeal as for the claim of entitlement to 
specially adapted housing/home adaptation grant; 
specifically, while he acknowledged he did not meet the 
criteria for these benefits based on blindness or loss of use 
of the upper extremities, he nevertheless believed he was 
entitled based on the loss of use of both lower extremities, 
contending, in essence, that the grant of the 100 percent 
rating under 38 C.F.R. § 3.383 for the left BKA and loss of 
use of the right foot qualified as a total and permanent 
service-connected disability of both lower extremities.  He 
reiterated these contentions in his hearing testimony of June 
2001.

The issue presented by the facts in this case was addressed 
by VA's General Counsel in VAOPGCPREC 75-90, 55 Fed. Reg. 
43254 (1990), a precedent opinion issued in July 1990.  After 
reviewing the relevant law and regulations, the General 
Counsel concluded that the award of disability compensation 
under of the paired organ/extremity provisions of the former 
38 U.S.C. § 360 (now codified at 38 U.S.C.A. § 1160) "does 
not confer service-connected status for the non-service 
connected corresponding organ" and therefore, as the basic 
criteria for specially adapted housing/home adaptation grant 
benefits is premised on service-connected disabilities, total 
and permanent in nature, entitlement to disability 
compensation established on the basis of the paired 
organ/extremity provisions "will not supply eligibility for 
specially adapted housing" under 38 U.S.C.A. 2101.  Hence, as 
the appellant has no other qualifying service-connected 
disabilities for purposes of basic entitlement to specially 
adapted housing and/or home adaptation grant, there is no 
legal basis to award a certificate for these benefits based 
on his award of disability compensation and a 100 percent 
rating for the left BKA with loss of use of the right foot 
under the paired organ/extremity provisions of 38 C.F.R. 
§ 3.383.

Under 38 U.S.C.A. § 7104(c) (West 1991), the Board "shall be 
bound in its decisions by the regulations of the Department, 
instructions of the Secretary, and the precedent opinions of 
the chief legal officer of the Department."  Accordingly, 
pursuant to VAOPGCPREC 75-90, the appeal as to this issue 
must fail.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(where the law and not the evidence is dispositive of the 
issue before the Board, as in this case, the claim is denied 
because of the absence of legal merit or the lack of 
entitlement under the law).
Finally, the Board finds that notwithstanding the recent 
amendments to the law enacted by the Veterans Claims 
Assistance Act of 2000, Pub. L. 106-475, 114 Stat. 2096 
(2000) and implementing regulations published by VA on August 
29, 2001, which are effective from date of the law's 
enactment, November 9, 2000, see 66 Fed. Reg. 45620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 3.159 
and 3.326(a)), no undue prejudice to the appellant is evident 
by a disposition by the Board herein, as the amended 
provisions of the Act and amended regulations specifically 
provide that VA is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance will aid in substantiating the claim because of 
lack of legal eligibility for the benefit sought.  See 
38 U.S.C.A. § 5103 (West Supp. 2001) and 38 C.F.R. 
§ 3.159(d)(1) (as amended, Aug. 29, 2001).  For the reasons 
set forth above, the Board has found that the appellant's 
claim lacks legal merit under the law and therefore, there is 
no reasonable possibility that further assistance or 
development of the claim at the RO-level will result in a 
grant of the benefits sought.


ORDER

Entitlement to a certificate for specially adapted housing 
and/or home adaptation grant is denied.


REMAND

As alluded to above, the appellant filed a timely notice of 
disagreement in November 2000 in response to the June 2000 
rating decision, which terminated his award of special 
monthly compensation based on need for regular aid and 
attendance, effective from May 28, 1999.  The RO has not 
issued a statement of the case on this issue.  Where a 
claimant has submitted a timely notice of disagreement with 
an adverse decision and the RO did not subsequently issue a 
statement of the case addressing the issue, the Board should 
remand the issue to the RO for issuance of a statement of the 
case.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Moreover, it appears from the appellant's testimony on appeal 
that he desires consideration of new claims, specifically, 
entitlement to service connection for his right leg disorder 
based on a secondary theory of entitlement under 38 C.F.R. 
§ 3.310, as either secondary to his PTSD or the left BKA 
disability, and entitlement to service connection for 
cervical spine disorder.  It further appears that he is 
pursuing the former issue as an alternative theory to 
entitlement to the housing grant certificate, as he is 
legally barred from such entitlement based on the presently 
granted pair extremity provisions of 38 C.F.R. § 3.383, which 
have been fully addressed above.

Accordingly, the case is REMANDED for the following:

The RO should furnish a statement of the 
case to the appellant and his 
representative addressing the issue of 
entitlement to special monthly 
compensation based on need for regular 
aid and attendance.  In addition, the RO 
should develop and adjudicate his new 
claims seeking entitlement to service 
connection for his right leg disorder 
based on secondary service connection 
under 38 C.F.R. § 3.310 to his PTSD or 
left BKA disability, and his claim of 
entitlement to service connection for a 
cervical spine disorder.  Any additional 
evidentiary/medical development required 
to fully address these issues should be 
completed in accord with all applicable 
law and regulations, to include the 
newly-enacted provisions of the Veterans 
Claims Assistance Act of 2000.  However, 
these issues should not be certified to 
the Board unless all applicable 
appellate procedures are followed, 
including perfection of an appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals


 



